Name: 98/500/EC: Commission Decision of 20 May 1998 on the establishment of Sectoral Dialogue Committees promoting the Dialogue between the social partners at European level (notified under document number C(1998) 2334) (Text with EEA relevance)
 Type: Decision
 Subject Matter: labour law and labour relations;  economic structure
 Date Published: 1998-08-12

 Avis juridique important|31998D050098/500/EC: Commission Decision of 20 May 1998 on the establishment of Sectoral Dialogue Committees promoting the Dialogue between the social partners at European level (notified under document number C(1998) 2334) (Text with EEA relevance) Official Journal L 225 , 12/08/1998 P. 0027 - 0028COMMISSION DECISION of 20 May 1998 on the establishment of Sectoral Dialogue Committees promoting the Dialogue between the social partners at European level (notified under document number C(1998) 2334) (Text with EEA relevance) (98/500/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Whereas Article 118b of the Treaty states that the Commission is to endeavour to develop the dialogue between management and labour at European level which could, if the two sides consider it desirable, lead to relations based on agreement;Whereas point 12 of the Community Charter of the Fundamental Social Rights of Workers states that employers or employers' organizations, on the one hand, and workers' organizations, on the other, should have the right to negotiate and conclude collective agreements under the conditions laid down by national legislation and practice. The dialogue between the two sides of industry at European level which is to be developed, may, if the parties deem it desirable, result in contractual relations in particular at inter-occupational and sectoral level;Whereas the Commission in response to the Communication of 18 September 1996 concerning the development of the social dialogue at Community level (1) received a strong support from all involved parties in its suggestion to strengthen the sectoral social dialogue;Whereas the European Parliament, in its Resolution of 18 July 1997 (2), responding to that Commission Communication, called for a specific importance to be attached to the sectoral social dialogue since the impact of regulation and/or deregulation on employment in the economic sectors can best be assessed within the sectoral dialogue;Whereas the Economic and Social Committee in its opinion of 29 January 1997 (3), responding to that Commission Communication, stated that the sectoral dialogue must be effective, efficient and well-directed;Whereas the situation in the various Member States clearly demonstrates the need for the two sides of industry to participate actively in discussions on the improvement of living and working conditions in their sector; whereas a sectoral dialogue committee attached to the Commission is the most appropriate means of ensuring such participation, by creating at Community level a representative forum for the socio-economic interests involved;Whereas the Commission should endeavour to ensure that the membership and the activities of the Sectoral Dialogue Committees contribute to the promotion of equality between women and men;Whereas the existing Joint Committees should be replaced by the Sectoral Dialogue Committees; whereas the Decisions establishing those Committees should therefore be repealed,HAS DECIDED AS FOLLOWS:Article 1 Sectoral Dialogue Committees (hereinafter referred to as 'the Committees`) are hereby established in those sectors where the social partners make a joint request to take part in a dialogue at European level, and where the organisations representing both sides of industry fulfil the following criteria:(a) they shall relate to specific sectors or categories and be organised at European level;(b) they shall consist of organisations which are themselves an integral and recognized part of Member States' social partner structures and have the capacity to negotiate agreements, and which are representative of several Member States;(c) they shall have adequate structures to ensure their effective participation in the work of the Committees.Article 2 Each Committee shall, for the sector of activity for which it is established,(a) be consulted on developments at Community level having social implications, and(b) develop and promote the social dialogue at sectoral level.Article 3 The representatives of the two sides of industry taking part in the meetings of each Committee shall number a maximum of 40 in all, with an equal number of representatives of the employers' and workers' delegations.Article 4 The Commission shall invite the representatives to participate in the meetings of the Committees on a proposal from the social partner organisations which have made the request set out in Article 1.Article 5 1. Each Committee shall, together with the Commission, establish its own rules of procedure.2. The Committees shall be chaired by a representative of the employers' or employees' delegations or, at their joint request, by a representative of the Commission.3. The Committees shall meet at least once a year. A maximum of 30 representatives drawn from the two sides of industry taking part in a meeting of a Committee shall receive subsistence allowance and travelling expenses.4. The Commission shall regularly review, in consultation with the social partners, the functioning of the Sectoral Committee and the pursuit of their activities in the different sectors.Article 6 If the Commission has informed a Committee that a subject discussed relates to a matter of a confidential nature, members of the Committee shall be bound, without prejudice to the provisions of Article 214 of the Treaty, not to disclose any information acquired at the meetings of the Committee or its secretariat.Article 7 1. The Sectoral Dialogue Committees shall replace the existing Joint Committees, namely:(a) Joint Committee on Maritime Transport established by Commission Decision 87/467/EEC (4);(b) Joint Committee on Civil Aviation established by Commission Decision 90/449/EEC (5);(c) Joint Committee on Inland Navigation established by Commission Decision 80/991/EEC (6);(d) Joint Committee on Road Transport established by Commission Decision 85/516/EEC (7);(e) Joint Committee on Railways established by Commission Decision 85/13/EEC (8);(f) Joint Committee on Telecommunications Services established by Commission Decision 90/450/EEC (9);(g) Joint Committee on Social Problems of Agricultural Workers established by Commission Decision 74/442/EEC (10);(h) Joint Committee on Social Problems in Sea Fishing established by Commission Decision 74/441/EEC (11);(i) Joint Committee on Postal Services established by Commission Decision 94/595/EC (12).However, the Committees established by those decisions shall remain in office until the Sectoral Committees established by this Decision take office, but in any event no later than 31 December 1998.2. Subject to Article 1, the Sectoral Dialogue Committee shall also replace other informal working groups through which the Commission has heretofore promoted the social dialogue in certain sectors not covered by a Commission decision establishing a Joint Committee.3. The Decisions referred to in points (a) to (i) of paragraph 1 are repealed with effect from 1 January 1999.Done at Brussels, 20 May 1998.For the CommissionPÃ ¡draig FLYNNMember of the Commission(1) COM(96) 448 final.(2) OJ C 286, 22. 9. 1997, p. 338.(3) OJ C 89, 19. 3. 1997, p. 27.(4) OJ L 253, 4. 9. 1987, p. 20.(5) OJ L 230, 24. 8. 1990, p. 22.(6) OJ L 297, 6. 11. 1980, p. 28.(7) OJ L 317, 28. 11. 1985, p. 33.(8) OJ L 8, 10. 1. 1985, p. 26.(9) OJ L 230, 24. 8. 1990, p. 25.(10) OJ L 243, 5. 9. 1974, p. 22.(11) OJ L 243, 5. 9. 1974, p. 19.(12) OJ L 225, 31. 8. 1994, p. 31.